EXHIBIT 10.2

 

SHARE EXCHANGE AGREEMENT

 

THIS AGREEMENT dated this 22nd day of April, 2015, is made,

 

AMONG:

 

 

 

 

ROADSHIPS HOLDINGS, INC., a Delaware corporation(“Roadships”)

 

 

AND:

 

 

 

 

CLICK EVIDENCE INC., an Arizona corporation(“Click”)

 

 

AND:

 

 

 

 

THE UNDERSIGNED SHAREHOLDERS OF CLICK EVIDENCE INC.(collectively, the “Click
Selling Shareholders”, each a “Click Selling Shareholder”)

 

WHEREAS Roadships is willing to acquire not less than NINETY PERCENT (90%) of
all the shares of Click Common Stock;

 

AND WHEREAS the Click Selling Shareholders are willing to sell all their shares
of Click Common Stock to Roadships in exchange for shares of Roadships Common
Stock;

 

AND WHEREAS Click has determined that the acquisition by Roadships of not less
than NINETY PERCENT (90%) of the Click Common Stock is in the best interest of
Click;

 

AND WHEREAS, the parties intend that the Share Exchange will qualify as a
tax-free reorganization under Section 368(a)(1)(B) of the Code;

 

AND WHEREAS the parties intend that the Share Exchange will qualify as a
transaction in securities exempt from registration or qualification under the
Securities Act, as effective on date of this Agreement;

 

AND WHEREAS, it is the intention of the parties that upon the closing of the
transactions contemplated by this Agreement that Click will be a wholly-owned
subsidiary of Roadships and Roadships will assume ownership and title to all
assets and interests of Click;

 

 
1


--------------------------------------------------------------------------------




 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

 

1. INTERPRETATIONS

 

1.1 Defined Terms. The following terms have the following meanings, unless the
context indicates otherwise:

 

 

(a)

“Agreement” means this Share Exchange Agreement, and all the schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement.

 

 

   

(b)

“Appointments” has the meaning ascribed thereto in Section 7.1(h).

 

 

   

(c)

“Certificated Shareholder Documents” has the meaning ascribed thereto in Section
2.5(a).

 

 

   

(d)

“Click Articles” means the Articles of Incorporation of Click, as amended.

 

 

   

(e)

“Click Bylaws” means the bylaws of Click, as amended.

 

 

   

(f)

“Click Closing Certificate” has the meaning ascribed thereto in Section 7.2(a).

 

 

   

(g)

“Click Common Stock” means the no par value common capital stock of Click.

 

 

   

(h)

“Click Documents” has the meaning ascribed thereto in Section 3.7.

 

 

   

(i)

“Click Exchange Shares” means all the issued and outstanding shares of Click
Common Stock beneficially owned, directly or indirectly, by the Click Selling
Shareholders.

 

 

   

(j)

“Click Incumbency Certificate” has the meaning ascribed thereto in Section 3.4.

 

 

   

(k)

“Click Issued Shares” has the meaning ascribed thereto in Section 3.3.

 

 

   

(l)

“Click Shareholder List” has the meaning ascribed thereto in Section 2.8.

 

 

   

(m)

“Click Selling Shareholder’s Shares” means, in respect of any Click Selling
Shareholder, those Click Exchange Shares of which the Click Selling Shareholder
is the record and beneficial owner.

 

 

   

(n)

“Closing Date” has the meaning ascribed thereto in Section 2.6.

 

 

   

(o)

“Closing” means the completion of the Share Exchange, in accordance with Article
8.

 

 

   

(p)

“Code” means the United States Internal Revenue Code of 1986;

 

 

   

(q)

“Copyrights” has the meaning ascribed thereto in Section 3.13(a)(iii).

 

 

   

(r)

“Exchange Ratio” means that number (n) calculated according to the following
equation:

 

 [rdsh_ex102001.jpg]

 

(s)

“Intellectual Property Assets” has the meaning ascribed thereto in Section
3.13(a).

 

 
2


--------------------------------------------------------------------------------




 

 

(t)

“Leases” means, collectively, leases, subleases, claims or other real property
interests.

 

 

   

(u)

“Liabilities” includes any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured.

 

 

   

(v)

“Marks” has the meaning ascribed thereto in Section 3.13(a)(i).

 

 

   

(w)

“Material Adverse Effect” means, in respect of any party, any change, event or
effect that is materially adverse to the business, assets (including intangible
assets), financial condition, results of operations or prospects of that party.

 

 

   

(x)

“OTC Pink” means the marketplace for trading over-the-counter securities
operated by OTC Markets Group Inc. and designated as the OTC Pink.

 

 

   

(y)

“Patents” has the meaning ascribed thereto in Section 3.13(a)(ii).

 

 

   

(z)

“Resignations” has the meaning ascribed thereto in Section 7.1(g).

 

 

   

(aa)

“Roadships Bylaws” means the bylaws of Roadships, as amended.

 

 

   

(bb)

“Roadships Certificate of Incorporation” means the Certificate of Incorporation
of Roadships, as amended.

 

 

   

(cc)

“Roadships Closing Certificate” has the meaning ascribed thereto in Section
7.1(a).

 

 

   

(dd)

“Roadships Common Stock” means the common stock, par value $0.00001 per share,
of Roadships.

 

 

   

(ee)

“Roadships Documents” has the meaning ascribed thereto in Section 5.3.

 

 

   

(ff)

“Roadships Exchange Shares” means that number (n) of shares of Roadships Common
Stock calculated according to the following equation:

            

 [rdsh_ex102002.jpg]

 

(gg)

“Roadships Incumbency Certificate” has the meaning ascribed thereto in Section
5.5.

 

 

   

(hh)

“Roadships Subsidiaries” has the meaning ascribed thereto in Section 5.2.

 

 

   

(ii)

“Roadships Treasury Shares” has the meaning ascribed thereto in Section
5.4(a)(ii).

 

 

   

(jj)

“SEC” means the United States Securities and Exchange Commission.

 

 

   

(kk)

“Securities Act” means the United States Securities Act of 1933.

 

 

   

(ll)

“Share Exchange” has the meaning ascribed thereto in Section 2.1.

 

 

   

(mm)

“Trade Secrets” has the meaning ascribed thereto in Section 3.13(a)(iv).

 

 

   

(nn)

“Uncertificated Shareholder Documents” has the meaning ascribed thereto in
Section 2.5(b).

 

 
3


--------------------------------------------------------------------------------




 

1.2 Headings and Organization. The division of this Agreement into articles,
sections, paragraphs, subparagraphs and clauses and the insertion of headings
are for convenience of reference only and shall not affect the construction or
interpretation of this Agreement. Unless otherwise stated in this Agreement, any
reference herein to an “Article”, “Section”, “Paragraph”, “Subparagraph” or
“Clause” refers to the corresponding article, section, paragraph, subparagraph
or paragraph of this Agreement.

 

1.3 Schedules. Any reference herein to a “Schedule” refers to those schedules
that are attached to this Agreement, all of which are incorporated into this
Agreement by reference and shall be deemed to be part hereof. The following
schedules are attached to and form part of this Agreement:

 

 

Schedule 2.5(b)

-

Uncertificated Share Transfer Instructions

 

 

 

 

 

Schedule 2.8

-

Form of Click Shareholder List

 

 

 

 

 

Schedule 3.4

-

Click Incumbency Certificate

 

 

 

 

 

Schedule 5.2

-

Roadships Subsidiaries

 

 

 

 

 

Schedule 5.5

-

Roadships Incumbency Certificate

 

 

 

 

 

Schedule 7.1(a)

-

Roadships Closing Certificate

 

 

 

 

 

Schedule 7.2(a)

-

Click Closing Certificate

 

1.4 Reference to Agreement. The terms “this Agreement”, “hereof”, “herein”,
“hereunder” and similar expressions refer to this Agreement and the Schedules
and not to any particular article, section, paragraph, subparagraph, clause or
other portion hereof and include any agreement or instrument supplementary or
ancillary hereto.

 

1.5 Statutory References. A reference to a statute in this Agreement includes
all regulations made thereunder, all amendments to the statute or regulations
made thereunder in force from time to time, and any statute or regulation that
supplements or supersedes such statute or regulations.

 

1.6 Business Days. If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein will be a Saturday,
Sunday or a legal holiday in the State of Arizona, then such action may be taken
or right may be exercised on the next succeeding day that is not a Saturday,
Sunday or such a legal holiday.

 

1.7 Time of Essence. Time shall be of the essence hereof.

 

1.8 Knowledge. Any reference herein to “the knowledge” of a party will be deemed
to mean the actual knowledge of that party, its directors, executive officers,
partners, trustees and managers, if any and as the case may be, and the
knowledge they would have had if they had conducted a diligent inquiry into the
relevant subject matter.

 

1.9 Currency. Unless otherwise indicated, all dollar amounts referred to in this
Agreement are in lawful money of the United States of America.

 

2. PURCHASE AND SALE OF SHARES

 

2.1 Offer, Purchase and Sale of Shares. On the terms and subject to the
conditions set forth in this Agreement, the Click Selling Shareholders shall
sell, assign and transfer to Roadships, and Roadships agrees to purchase from
the Click Selling Shareholders, all of the Click Selling Shareholders’ right,
title and interest in and to the Click Exchange Shares for and in consideration
of the Roadships Exchange Shares (the “Share Exchange”).

 

2.2 Distribution of Roadships Exchange Shares. The Roadships Exchange Shares
will be allocated among the Click Selling Shareholders and issued to each Click
Selling Shareholder on the basis of a number of Roadships Exchange Shares equal
to the Exchange Ratio for each one of the Click Exchange Shares sold, assigned
and transferred to Roadships by such Click Selling Shareholder through the Share
Exchange.

 

 
4


--------------------------------------------------------------------------------




 

2.3 Pricing of Roadships Exchange Shares. The Roadships Exchange Shares to be
issued under the Share Exchange will be issued at a deemed price equal to the
closing price of the Roadships Common Stock on the OTC Pink on the day prior to
the date of this Agreement.

 

2.4 Fractional Shares. Notwithstanding any other provision of this Agreement, no
certificate for fractional shares will be issued through or as a result of the
Share Exchange, but in lieu thereof, each Click Selling Shareholder who would
otherwise be entitled to a fraction of a share of Roadships Common Stock (after
aggregating all fractional shares of Roadships Common Stock to be received by
such Click Selling Shareholder) as a result of the Share Exchange, shall receive
from Roadships on Closing an amount of cash (rounded to the nearest whole cent)
equal to the product of (i) such fraction, multiplied by (ii) the closing price
of the Roadships Common Stock on the OTC Pink on the day prior to the date of
this Agreement.

 

2.5 Share Exchange Procedure. On the terms and subject to the conditions set
forth in this Agreement, the Share Exchange will be consummated as follows:

 

 

(a)

each Click Selling Shareholder identified in the Click Shareholder List as
holding certificated Click Exchange Shares, shall deliver all certificates
representing such Click Exchange Shares to Roadships on or before the Closing
Date, duly executed and endorsed in blank (or accompanied by duly executed stock
powers duly endorsed in blank), in each case in proper form for transfer, with
signature(s) guaranteed, and, if applicable, with all stock transfer and any
other required documentary stamps affixed thereto and with appropriate
instructions to allow Roadships to cause certificates for the Roadships Exchange
Shares to be issued to the Click Selling Shareholder (the “Certificated
Shareholder Documents”);

 

 

   

(b)

each Click Selling Shareholder identified in the Click Shareholder List as
holding uncertificated Click Exchange Shares shall deliver to Roadships on or
before the Closing Date written instructions in the form of Schedule 2.5(b) duly
executed before a notary public by the Click Selling Shareholder
(“Uncertificated Shareholder Documents”); and

 

 

   

(c)

immediately following the Closing Date, Roadships shall promptly give
irrevocable instructions to its transfer agent to issue and deliver to each
Click Selling Shareholder, a certificate representing that number of whole
shares of Roadships Common Stock determined pursuant to Section 2.2 and a check
representing cash in lieu of any fractional shares pursuant to Section 2.4.

 

2.6 Closing Date. The Closing will take place, subject to the terms and
conditions of this Agreement, on May 28, 2015 (the “Closing Date”).

 

2.7 Restricted Shares. Each of the Click Selling Shareholders acknowledges and
agrees that:

 

 

(a)

the Roadships Exchange Shares are being issued pursuant to an exemption from the
prospectus and registration requirements of the Securities Act;

 

 

   

(b)

the Roadships Exchange Shares will be subject to such hold periods as are
required under applicable securities laws;

 

 

   

(c)

the Roadships Exchange Shares may not be sold, transferred or otherwise disposed
of, except pursuant to an effective registration statement under the Securities
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and in each case only in
accordance with all applicable securities laws; and

 

 

   

(d)

all certificates representing Roadships Exchange Shares issued through or as a
result of the Share Exchange on Closing will be endorsed with the following
legend pursuant to the Securities Act:

 

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”

 

2.8 Click Shareholder List. On Closing, Click shall deliver to Roadships a list
substantially in the form attached hereto as Schedule 2.8 of all the holders of
Click Common Stock, which will include the following information for each such
holder: (1) the full legal name of the holder; (2) the complete residential
address of the holder; (3) the total number of shares of Click Common Stock
beneficially owned, directly or indirectly, by the holder before and after
Closing; and (4) whether such shares of Click Common Stock are certificated or
uncertificated (the “Click Shareholder List”).

 

2.9 Further Assurances. Each party covenants and agrees with all other parties
to promptly execute, deliver, file and record such agreements, instruments,
certificates and other documents and to do and perform such other and further
acts and things as any other party hereto may reasonably request or as may
otherwise be necessary or proper to consummate and perfect the transactions
contemplated hereby, including without limitation the Share Exchange.

 

2.10 Tax-Free Reorganization. It is intended by the parties that the Share
Exchange will constitute a tax-free reorganization within the meaning of section
368(a)(i)(B) of the Code. The parties hereto adopt this Agreement as a “plan of
reorganization” within the meaning of sections 1.368-2(g) and 1.368-3(a) of the
United States Income Tax Regulations. Each party shall use that party’s
commercially reasonable efforts to cause the Share Exchange to be treated as a
tax-free reorganization within the meaning of section 368 of the Code and will
make available to the other parties and their respective legal counsel copies of
all returns requested by the other parties.

 

 
5


--------------------------------------------------------------------------------




 

3. REPRESENTATIONS AND WARRANTIES OF CLICK

 

Click represents and warrants to Roadships, and acknowledges that Roadships is
relying upon such representations and warranties in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Roadships, as follows:

 

3.1 Organization and Good Standing. Click is a corporation duly organized,
validly existing and in good standing under the laws of the State of Arizona,
has the corporate power to own, lease and operate its property and to carry on
its business as now being conducted and as proposed to be conducted, and is duly
qualified to do business and in good standing as a foreign corporation in each
jurisdiction in which the failure to be so qualified would have a Material
Adverse Effect on Click. Click has delivered to Roadships complete copies of the
Click Articles and Click Bylaws, each as amended to date, certified as true and
correct by the President of Click.

 

3.2 Subsidiaries. Click does not own, of record or beneficially, any direct or
indirect equity or other interest in any entity or any right (contingent or
otherwise) to acquire any equity interest in any other business or entity.

 

3.3 Capitalization of Click. The entire authorized capital stock and other
equity securities of Click consists of 100,000,000 shares of Click Common
Stock. A total of 14,146,230 shares of Click Common Stock are issued and
outstanding (the “Click Issued Shares”). The Click Selling Shareholders
beneficially own, directly or indirectly, all of the Click Exchange Shares. The
Click Common Stock is the only issued and outstanding class of Click capital
stock. All of the Click Exchange Shares have been duly authorized, are validly
issued, are fully paid and non-assessable, and were not issued in violation of
any pre-emptive rights or any applicable laws or binding obligations. There are
no outstanding options, warrants, subscriptions, conversion rights, or other
rights, agreements, or commitments obligating Click to issue any additional
shares of Click Common Stock or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from Click
any shares of Click Common Stock. There are no agreements purporting to restrict
the transfer of the Click Exchange Shares, no voting agreements, shareholders’
agreements, voting trusts, or other arrangements restricting or affecting the
voting of the Click Exchange Shares.

 

3.4 Directors and Officers. The duly elected or appointed directors of Click and
the duly appointed officers of Click are set forth in the Incumbency Certificate
annexed hereto as Schedule 3.4 (the “Click Incumbency Certificate”).

 

3.5 Click Shareholder List. All information contained in the Click Shareholder
List to be delivered in accordance with Section 2.8 will be true, accurate and
complete in all respects immediately prior to Closing.

 

3.6 Good Title to Click Exchange Shares. The Click Selling Shareholders are the
record and beneficial owners, and have good and marketable title to the Click
Exchange Shares, with the right and authority to sell and deliver the Click
Exchange Shares to Roadships, as provided herein. On Closing, Roadships will
receive good title to all the Click Exchange Shares, which will constitute not
less than NINETY PERCENT (90%) of the Click Common Stock, free and clear of all
liens, claims, charges, encumbrances, pledges, mortgages, security interests,
options, rights to acquire, rights of first refusal, pre-emptive rights,
community property interests, proxies, voting trusts or similar agreements,
restrictions on transfer or adverse claims of any nature whatsoever. All Click
Exchange Shares are duly issued, fully paid and non-assessable.

 

3.7 Authority. Click has all requisite corporate power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
to be signed by Click (collectively, the “Click Documents”), to consummate the
Share Exchange and to perform its obligations hereunder. The execution and
delivery of each of the Click Documents by Click and the consummation of the
Share Exchange has been duly authorized by Click’s board of directors. No other
corporate or shareholder proceedings on the part of Click are necessary to
authorize such documents or to consummate the Share Exchange. This Agreement has
been, and the other Click Documents when executed and delivered by Click as
contemplated by this Agreement will be, duly executed and delivered by Click and
this Agreement is, and the other Click Documents when executed and delivered by
Click as contemplated hereby will be, valid and binding obligations of Click
enforceable in accordance with their respective terms.

 

3.8 Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Share Exchange, will:

 

 

(a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Click under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Click or any of its subsidiaries, or any of its
or their respective material properties or assets;

 

 

   

(b)

violate any provision of the Click Articles, the Click Bylaws or any other
constating documents of Click or any applicable laws; or

 

 

   

(c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Click, any of its
subsidiaries or any of its or their respective material property or assets.

 

 
6


--------------------------------------------------------------------------------




 

3.9 Actions and Proceedings. To the knowledge of Click, there is no basis for
and there is no action, suit, judgment, claim, demand or proceeding outstanding
or pending, or threatened against or affecting Click or that involves any of the
business, or the properties or assets of Click that, if adversely resolved or
determined, would have a Material Adverse Effect on Click.  There is no
reasonable basis for any claim or action that, based upon the likelihood of it
being asserted and its success if asserted, would have such a Material Adverse
Effect on Click.

 

3.10 Compliance.

 

 

(a)

To the knowledge of Click, Click is in compliance with, is not in default or
violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule, decree or other applicable regulation to the
business or operations of Click.

 

 

   

(b)

To the knowledge of Click, Click is not subject to any judgment, order or decree
entered in any lawsuit or proceeding applicable to its business and operations
that would have a Material Adverse Effect on Click.

 

 

   

(c)

Click has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business, and Click has not
received any notice of any violation thereof, nor is Click aware of any valid
basis therefore.

 

3.11 Filings, Consents and Approvals. No filing or registration with, no notice
to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by Click of the Share Exchange or to enable Click to continue to
conduct Click’s business after the Closing in a manner consistent with that in
which the business is presently conducted.

 

3.12 Personal Property. Click possesses, and has good and marketable title to
all property necessary for the continued operation of the business of Click as
presently conducted and as represented to Roadships. All such property is used
in the business of Click. All such property is in reasonably good operating
condition (normal wear and tear excepted), and is reasonably fit for the
purposes for which such property is presently used. All material equipment,
furniture, fixtures and other tangible personal property and assets owned or
leased by Click is owned by Click free and clear of all liens, security
interests, charges, encumbrances, and other adverse claims.

 

3.13 Intellectual Property

 

 

(a)

Intellectual Property Assets. Click owns or holds the rights to all intellectual
property assets necessary for the operation of the business of Click as it is
currently conducted (collectively, the “Intellectual Property Assets”),
including:

 

   

(i)

all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

   

 

     

(ii)

all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

   

 

     

(iii)

all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

   

 

     

(iv)

all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints (collectively, the “Trade Secrets”).

 

 
7


--------------------------------------------------------------------------------




 

 

(b)

Intellectual Property and Know-How Necessary for the Business. Click is the
owner of all right, title, and interest in and to each of the Intellectual
Property Assets, free and clear of all liens, security interests, charges,
encumbrances, and other adverse claims, and has the right to use all the
Intellectual Property Assets without payment or other obligation to a third
party. All former and current employees and contractors of Click have executed
written contracts, agreements or other undertakings with Click that assign to
Click all rights to any inventions, improvements, discoveries, or information
relating to the business of Click. No employee, director, officer or shareholder
of Click owns directly or indirectly in whole or in part, any Intellectual
Property Asset which Click is presently using or which is necessary for the
conduct of its business. To the knowledge of Click, no employee or contractor of
Click has entered into any contract or agreement that restricts or limits in any
way the scope or type of work in which the employee may be engaged or requires
the employee to transfer, assign, or disclose information concerning his work to
anyone other than Click.

 

 

   

(c)

Patents. Click is the owner of all right, title, and interest in and to each of
the Patents, free and clear of all liens, security interests, charges,
encumbrances, equities, and other adverse claims. All of the issued Patents are
currently in compliance with formal legal requirements (including payment of
filing, examination, and maintenance fees and proofs of working or use), are
valid and enforceable, and are not subject to any maintenance fees or taxes or
actions falling due within ninety days after the Closing Date. No Patent has
been or is now involved in any interference, reissue, re-examination, or
opposition proceeding. To the knowledge of Click, there is no potentially
interfering patent or patent application of any third party. To the knowledge of
Click, no Patent is infringed or has been challenged or threatened in any way.
To the knowledge of Click, no product of Click, nor any process or know-how used
by Click, infringes or is alleged to infringe any patent or other proprietary
right of any third party. All products made, used, or sold under the Patents
have been marked with the proper patent notice.

 

 

   

(d)

Trademarks. Click is the owner of all right, title, and interest in and to each
of the Marks, free and clear of all liens, charges, encumbrances and other
adverse claims. All Marks that have been registered with the United States
Patent and Trademark Office are currently in compliance with all formal legal
requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), are valid and enforceable, and
are not subject to any maintenance fees or taxes or actions falling due within
ninety days after the Closing Date. No Mark has been or is now involved in any
opposition, invalidation, or cancellation and, to Click’s knowledge, no such
action is threatened with respect to any of the Marks. To the knowledge of
Click, there is no potentially interfering trademark or trademark application of
any third party, and no Mark is infringed or has been challenged or threatened
in any way. To the knowledge of Click, none of the Marks used by the Company
infringes or is alleged to infringe any trade name, trademark, or service mark
of any third party.

 

 

   

(e)

Copyrights. Click is the owner of all right, title, and interest in and to each
of the Copyrights, free and clear of all liens, security interests, charges,
encumbrances, and other adverse claims. If applicable, all registered Copyrights
are currently in compliance with formal legal requirements, are valid and
enforceable, and are not subject to any maintenance fees or taxes or actions
falling due within ninety days after the Closing Date. To the knowledge of
Click, no Copyright is infringed or has been challenged or threatened in any way
and none of the subject matter of any of the Copyrights infringes or is alleged
to infringe any copyright of any third party or is a derivative work based on
the work of a third party. All works encompassed by the Copyrights have been
marked with the proper copyright notice.

 

 

   

(f)

Trade Secrets. Click has taken all reasonable precautions to protect the
secrecy, confidentiality, and value of its Trade Secrets. Click has good title
and an absolute right to use the Trade Secrets. The Trade Secrets are not part
of the public knowledge or literature, and to the knowledge of Click, have not
been used, divulged, or appropriated either for the benefit of any person or
entity or to the detriment of Click. No Trade Secret is subject to any adverse
claim or has been challenged or threatened in any way.

 

3.14 Employees and Consultants. Except as already disclosed to Roadships, all
employees and consultants of Click have been paid all salaries, wages, income
and any other sum due and owing to them by Click, as at the end of the most
recent completed pay period. Click is not aware of any labour conflict with any
employees that might reasonably be expected to have a Material Adverse Effect on
Click. To the knowledge of Click, no employee of Click is in violation of any
term of any employment contract, non-disclosure agreement, non-competition
agreement or any other contract or agreement relating to the relationship of
such employee with Click or any other nature of the business conducted or to be
conducted by Click.

 

3.15 Real Property. Click does not own any real property. Each of the Leases to
which Click is a party or is bound is legal, valid, binding, enforceable and in
full force and effect in all material respects. All rental and other payments
required to be paid by Click pursuant to any such Leases have been duly paid and
no event has occurred which, upon the passing of time, the giving of notice, or
both, would constitute a breach or default by any party under any of such
Leases. Such Leases will continue to be legal, valid, binding, enforceable and
in full force and effect on identical terms after the Closing. Click has not
assigned, transferred, conveyed, mortgaged, deeded in trust, or encumbered any
interest in such Leases or the leasehold property pursuant thereto.

 

3.16 Material Contracts and Exchanges. Each contract to which Click is currently
party is in full force and effect, and there exists no material breach or
violation of or default by Click under any such contract, or any event that with
notice or the lapse of time, or both, will create a material breach or violation
thereof or default under any such contract by Click. The continuation, validity,
and effectiveness of each such contract will in no way be affected by the
consummation of the Share Exchange. To the knowledge of Click, there is no
actual or threatened termination, cancellation, or limitation of, or any
amendment, modification, or change to any such contract.

 

 
8


--------------------------------------------------------------------------------




 

3.17 No Guarantees Click is not a guarantor or indemnitor of any indebtedness of
any third party, including any person, firm or corporation.

 

3.18 No Brokers. Click has not incurred any independent obligation or liability
to any party for any brokerage fees, agent’s commissions, or finder’s fees in
connection with the Share Exchange.

 

3.19 Completeness of Disclosure. No representation or warranty by Click in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished by Click to Roadships in accordance with the terms
of this Agreement contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact required to be stated herein
or therein or necessary to make any statement herein or therein not materially
misleading.

 

4. REPRESENTATIONS AND WARRANTIES OF SELLING SHAREHOLDERS

 

Each Click Selling Shareholder represents and warrants to Roadships, and
acknowledges that Roadships is relying upon such representations and warranties
in connection with the execution, delivery and performance of this Agreement,
notwithstanding any investigation made by or on behalf of Roadships, as follows:

 

4.1 Authority. The Click Selling Shareholder has the power and authority to
execute and deliver this Agreement, to consummate the Share Exchange and to
carry out fully the Click Selling Shareholder’s obligations hereunder. All acts
required to be taken by the Click Selling Shareholder to enter into this
Agreement and to carry out the Share Exchange have been properly taken. This
Agreement constitutes a legal, valid and binding obligation of the Click Selling
Shareholder, enforceable against the Click Selling Shareholder in accordance
with the terms hereof.  

 

4.2 Non-Contravention. Neither the execution or delivery by the Click Selling
Shareholder of this Agreement, nor the consummation of the Share Exchange will,
directly or indirectly:

 

 

(a)

contravene, conflict with, or result in a violation of any provision of the
organizational documents of the Click Selling Shareholder if the Click Selling
Shareholder is not a natural person;

 

 

   

(b)

contravene, conflict with, constitute a default (or an event or condition which,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination or acceleration of, any agreement or instrument to
which the Click Selling Shareholder is a party or by which the properties or
assets of the Click Selling Shareholder is bound; or

 

 

   

(c)

contravene, conflict with, or result in a violation of, any law or order to
which the Click Selling Shareholder, or any of the properties or assets of the
Click Selling Shareholder, may be subject.

 

4.3 Litigation. There is no action, suit, proceeding or investigation against
the Click Selling Shareholder that involves the Click Exchange Shares or that
challenges, or may have the effect of preventing, delaying or making illegal, or
otherwise interfering with, the Share Exchange and, to the knowledge of the
Click Selling Shareholder, no such action, suit, proceeding or investigation has
been threatened, and no event or circumstance exists that is reasonably likely
to give rise to or serve as a basis for the commencement of any such action,
suit, proceeding or investigation.

 

4.4 Click Shareholder List. All information in respect of the Click Selling
Shareholder in the Click Shareholder List will be true, accurate and complete,
including without limitation, the total number of Click Exchange Shares
beneficially owned, directly or indirectly, by the Click Selling Shareholder.

 

4.5 Good Title. The Click Selling Shareholder is the record and beneficial
owner, and has good and marketable title to all Click Exchange Shares that the
Click Selling Shareholder is selling, assigning or transferring to Roadships
through the Share Exchange and in accordance with the terms and subject to the
conditions of this Agreement, with the right and authority to sell and deliver
all such Click Exchange Shares to Roadships, as provided herein. On Closing,
Roadships will receive good title to such Click Exchange Shares free and clear
of all liens, claims, charges, encumbrances, pledges, mortgages, security
interests, options, rights to acquire, rights of first refusal, pre-emptive
rights, community property interests, proxies, voting trusts or similar
agreements, restrictions on transfer or adverse claims of any nature
whatsoever.  All such Click Exchange Shares are duly issued, fully paid and
non-assessable.

 

 
9


--------------------------------------------------------------------------------




 

4.6 Acquisition for Investment Purposes. The Click Selling Shareholder is
acquiring Roadships Exchange Shares through the Share Exchange for investment
purposes for the Click Selling Shareholder’s own account, and not with a view to
resale or distribution of any part thereof. The Click Selling Shareholder has no
present intention of selling or otherwise distributing any Roadships Exchange
Shares, except in compliance with applicable securities laws. The Click Selling
Shareholder does not have any contract, undertaking, agreement or arrangement to
sell, transfer or grant participation to any other person, with respect to any
of the Roadships Exchange Shares, except in compliance with applicable
securities laws. The Click Selling Shareholder can bear the economic risk of the
Click Selling Shareholder’s investments, and possesses such knowledge and
experience in financial and business matters that the Click Selling Shareholder
is capable of evaluating the merits and risks of an investment in Roadships and
its securities.

 

4.7 No Brokers. The Click Selling Shareholder has not incurred any independent
obligation or liability to any party for any brokerage fees, agent’s
commissions, or finder’s fees in connection with the Share Exchange.

 

4.8 Completeness of Disclosure. No representation or warranty by the Click
Selling Shareholder in this Agreement nor any certificate, schedule, statement,
document or instrument furnished or to be furnished by the Click Selling
Shareholder to Roadships in accordance with the terms of this Agreement contains
or will contain any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated herein or therein or necessary to
make any statement herein or therein not materially misleading.

 

5. REPRESENTATIONS AND WARRANTIES OF ROADSHIPS

 

Roadships represents and warrants to Click and the Click Selling Shareholders
and acknowledges that Click and the Click Selling Shareholders are relying upon
such representations and warranties in connection with the execution, delivery
and performance of this Agreement, notwithstanding any investigation made by or
on behalf of Click or the Click Selling Shareholders, as follows:

 

5.1 Organization and Good Standing. Roadships is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
has the corporate power to own, lease and operate its property and to carry on
its business as now being conducted and as proposed to be conducted, and is duly
qualified to do business and in good standing as a foreign corporation in each
jurisdiction in which the failure to be so qualified would have a Material
Adverse Effect on Roadships. Roadships has delivered to Click complete copies of
the Roadships Articles and Roadships Bylaws, each as amended to date, certified
as true and correct by the President of Roadships.

 

5.2 Subsidiaries. Schedule 5.2 contains a true, accurate and complete list of
all entities in which Roadships owns, of record or beneficially, a direct or
indirect equity or other interest, or any right (contingent or otherwise) to
acquire an equity interest in any business or entity (the “Roadships
Subsidiaries”).

 

5.3 Authority. Roadships has all requisite corporate power and authority to
execute and deliver this Agreement and any other document contemplated by this
Agreement to be signed by Roadships (collectively, the “Roadships Documents”)
and to perform its obligations hereunder and to consummate the Share
Exchange. The execution and delivery of each of the Roadships Documents by
Roadships and the consummation of the Share Exchange has been duly authorized by
Roadships’ board of directors. No other corporate or shareholder proceedings on
the part of Roadships are necessary to authorize such documents or to consummate
the Share Exchange. This Agreement has been, and the other Roadships Documents
when executed and delivered by Roadships as contemplated by this Agreement will
be, duly executed and delivered by Roadships and this Agreement is, and the
other Roadships Documents when executed and delivered by Roadships as
contemplated hereby will be, valid and binding obligations of Roadships
enforceable in accordance with their respective terms.

 

5.4 Capitalization. The entire issued and authorized capital stock and other
equity securities of Roadships consists of the following:

 

 

(a)

3,000,000,000 shares of Roadships Common Stock, of which:

 

   

(i)

a total of 1,193,362,561 shares of Roadships Common Stock are issued and
outstanding; and

   

 

     

(ii)

a total of 1,796,571,210 shares of Roadships Common Stock are held in treasury
as issued but not outstanding (the “Roadships Treasury Shares”);

 

 
10


--------------------------------------------------------------------------------




 

 

(b)

4 shares of Class A Preferred Stock, par value of $0.0001 per share, of which
none are issued or outstanding;

 

 

   

(c)

10,000,000 shares of Class B Preferred Stock, par value of $0.0001 per share, of
which none are issued or outstanding; and

 

 

   

(d)

10,000,000 shares of Class C Preferred Stock, par value $0.0001 per share, of
which none are issued or outstanding.

 

All of the issued shares of Roadships Common Stock have been duly authorized,
are validly issued, were not issued in violation of any pre-emptive rights and
are fully paid and non-assessable, are not subject to pre-emptive rights and
were issued in full compliance with all federal, state, and local laws, rules
and regulations. There are no outstanding options, warrants, subscriptions,
phantom shares, conversion rights, or other rights, agreements, or commitments
obligating Roadships to issue any additional shares of Roadships Common Stock,
or any other securities convertible into, exchangeable for, or evidencing the
right to subscribe for or acquire from Roadships any shares of Roadships Common
Stock. There are no agreements purporting to restrict the transfer of the
Roadships Common Stock, no voting agreements, voting trusts, or other
arrangements restricting or affecting the voting of the Roadships Common Stock.

 

5.5 Directors and Officers. The duly elected or appointed directors of Roadships
and the duly appointed officers of Roadships are set forth in the Incumbency
Certificate annexed hereto as Schedule 5.5 (the “Roadships Incumbency
Certificate”).

 

5.6 Non-Contravention. Neither the execution, delivery or performance of this
Agreement, nor the consummation of the Share Exchange, will:

 

 

(a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Roadships or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to
Roadships or any of its subsidiaries, or any of its or their respective material
property or assets;

 

 

   

(b)

violate any provision of the Roadships Certificate of Incorporation, the
Roadships Bylaws or any other constating documents of Roadships or any
applicable laws; or

 

 

   

(c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Roadships, any of
its subsidiaries or any of their respective material property or assets.

 

5.7 Validity of Roadships Common Stock Issuable upon the Share Exchange. The
Roadships Exchange Shares to be issued to the Click Selling Shareholders upon
consummation of the Share Exchange in accordance with this Agreement will, upon
issuance, be duly and validly authorized and, when so issued in accordance with
the terms of this Agreement, be duly and validly issued, fully paid and
non-assessable.

 

5.8 Actions and Proceedings. To the knowledge of Roadships, there is no claim,
charge, arbitration, grievance, action, suit, investigation or proceeding by or
before any court, arbiter, administrative agency or other governmental authority
now pending or, to the knowledge of Roadships, threatened against Roadships
which involves any of the business, or the properties or assets of Roadships
that, if adversely resolved or determined, would have a Material Adverse Effect
on Roadships. There is no reasonable basis for any claim or action that, based
upon the likelihood of its being asserted and its success if asserted, would
have such a Material Adverse Effect on Roadships.

 

5.9 Compliance.

 

 

(a)

To the knowledge of Roadships, Roadships is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Roadships.

 

 

   

(b)

To the knowledge of Roadships, Roadships is not subject to any judgment, order
or decree entered in any lawsuit or proceeding applicable to its business and
operations that would have a Material Adverse Effect on Roadships.

 

 

   

(c)

Roadships has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business, and Roadships has
not received any notice of any violation thereof, nor is Roadships aware of any
valid basis therefore.

 

 
11


--------------------------------------------------------------------------------




 

5.10 Filings, Consents and Approvals. No filing or registration with, no notice
to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by Roadships of the Share Exchange or to enable Roadships to
continue to conduct Roadships’ business after the Closing in a manner which is
consistent with that in which it is presently conducted.

 

5.11 Real Property. Roadships does not own any real property. Each of the Leases
to which Roadships is a party or is bound is legal, valid, binding, enforceable
and in full force and effect in all material respects. All rental and other
payments required to be paid by Roadships pursuant to any such Leases have been
duly paid and no event has occurred which, upon the passing of time, the giving
of notice, or both, would constitute a breach or default by any party under any
of the Leases. The Leases will continue to be legal, valid, binding, enforceable
and in full force and effect on identical terms after the Closing. Roadships has
not assigned, transferred, conveyed, mortgaged, deeded in trust, or encumbered
any interest in the Leases or the leasehold property pursuant thereto.

 

5.12 Personal Property. Roadships possesses, and has good and marketable title
to all property necessary for the continued operation of the business of
Roadships as presently conducted and as represented to Roadships. All such
property is used in the business of Roadships. All such property is in
reasonably good operating condition (normal wear and tear excepted), and is
reasonably fit for the purposes for which such property is presently used. All
material equipment, furniture, fixtures and other tangible personal property and
assets owned or leased by Roadships is owned by Roadships free and clear of all
liens, security interests, charges, encumbrances, and other adverse claims.

 

5.13 Employees and Consultants. Except as already disclosed to Click, all
employees and consultants of Roadships have been paid all salaries, wages,
income and any other sum due and owing to them by Roadships, as at the end of
the most recent completed pay period. Roadships is not aware of any labour
conflict with any employees that might reasonably be expected to have a Material
Adverse Effect on Roadships. To the knowledge of Roadships, no employee of
Roadships is in violation of any term of any employment contract, non-disclosure
agreement, non-competition agreement or any other contract or agreement relating
to the relationship of such employee with Roadships or any other nature of the
business conducted or to be conducted by Roadships.

 

5.14 Material Contracts and Exchanges. Each contract to which Roadships is
currently party is in full force and effect, and there exists no material breach
or violation of or default by Roadships under any such contract, or any event
that with notice or the lapse of time, or both, will create a material breach or
violation thereof or default under any such contract by Roadships. The
continuation, validity, and effectiveness of each such contract will in no way
be affected by the consummation of the Share Exchange. To the knowledge of
Roadships, there is no actual or threatened termination, cancellation, or
limitation of, or any amendment, modification, or change to any such contract.

 

5.15 No Guarantees. Roadships is not a guarantor or indemnitor of any
indebtedness of any third party, including any person, firm or corporation.

 

5.16 Application of Takeover Protections. Roadships and its board of directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under Roadships’ Certificate of Incorporation (or similar charter documents) or
the laws of the State of Delaware that is or could become applicable to
Roadships as a result of the Share Exchange or the exercise of any rights
pursuant to this Agreement.

 

5.17 No SEC or FINRA Inquiries. Neither Roadships nor any of its past or present
officers or directors is the subject of any formal or informal inquiry or
investigation by the SEC or FINRA. Roadships currently does not have any
outstanding comment letters or other correspondence from the SEC or the FINRA.

 

5.18 No Brokers. Roadships has not incurred any independent obligation or
liability to any party for any brokerage fees, agent’s commissions, or finder’s
fees in connection with the Share Exchange.

 

5.19 Completeness of Disclosure. No representation or warranty by Roadships in
this Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished by Roadships to Click in accordance with the terms
of this Agreement contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact required to be stated herein
or therein or necessary to make any statement herein or therein not materially
misleading.

 

 
12


--------------------------------------------------------------------------------




 

6. COVENANTS

 

6.1 Access and Investigation. Between the date of this Agreement and the Closing
Date, Click, on the one hand, and Roadships, on the other hand, will, and will
cause each of their respective representatives to:

 

 

(a)

afford the other and its representatives full and free access to its personnel,
properties, assets, contracts, books and records, and other documents and data;

 

 

   

(b)

furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

 

 

   

(c)

furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

 

All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.

 

6.2 Confidentiality. All information regarding the business of Click including,
without limitation, financial information that Click provides to Roadships
during Roadships’ due diligence investigation of Click will be kept in strict
confidence by Roadships and will not be used (except in connection with due
diligence), dealt with, exploited or commercialized by Roadships or disclosed to
any third party (other than Roadships’ professional accounting and legal
advisors) without the prior written consent of Click. If the Share Exchange does
not proceed for any reason, then upon receipt of a written request from Click,
Roadships will immediately return to Click (or as directed by Click) any
information received regarding Click’s business. Likewise, all information
regarding the business of Roadships including, without limitation, financial
information that Roadships provides to Click during its due diligence
investigation of Roadships will be kept in strict confidence by Click and will
not be used (except in connection with due diligence), dealt with, exploited or
commercialized by Click or disclosed to any third party (other than Click’s
professional accounting and legal advisors) without Roadships’ prior written
consent. If the Share Exchange does not proceed for any reason, then upon
receipt of a written request from Roadships, Click will immediately return to
Roadships (or as directed by Roadships) any information received regarding
Roadships’ business.

 

6.3 Notification. Between the date of this Agreement and the Closing Date, each
of the parties to this Agreement will promptly notify the other parties in
writing if such party becomes aware of any fact or condition that causes or
constitutes a material breach of any of such party’s representations and
warranties as of the date of this Agreement, or if such party becomes aware of
the occurrence after the date of this Agreement of any fact or condition that
would cause or constitute a material breach of any such representation or
warranty had such representation or warranty been made as of the time of
occurrence or discovery of such fact or condition. Should any such fact or
condition require any change in the Schedules relating to such party, such party
will promptly deliver to the other parties a supplement to the Schedules
specifying such change. During the same period, each party will promptly notify
the other parties of the occurrence of any material breach of any of its
covenants in this Agreement or of the occurrence of any event that may make the
satisfaction of such conditions impossible or unlikely.

 

6.4 Exclusivity. Until such time, if any, as this Agreement is terminated, Click
and Roadships will not, directly or indirectly, solicit, initiate, entertain or
accept any inquiries or proposals from, discuss or negotiate with, provide any
non-public information to, or consider the merits of any unsolicited inquiries
or proposals from, any person or entity relating to any transaction involving
the sale of the business or assets (other than in the ordinary course of
business), or any of the capital stock of Click or Roadships, as applicable, or
any merger, consolidation, business combination, or similar transaction other
than as contemplated by this Agreement.

 

6.5 Conduct of Click and Roadships Business Prior to Closing. From the date of
this Agreement to the Closing Date, and except to the extent that Roadships
otherwise consents in writing, Click will operate its business substantially as
presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it. Likewise, from the date of this Agreement to
the Closing Date, and except to the extent that Click otherwise consents in
writing, Roadships will operate its business substantially as presently operated
and only in the ordinary course and in compliance with all applicable laws, and
use its best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.

 

6.6 Negative Covenants - Click. Except as expressly contemplated by this
Agreement or for purposes in furtherance of this Agreement, between the date of
this Agreement and the Closing Date, Click shall not do any of the following
without the prior written consent of Roadships:

 



 

(a)

amend the Click Articles, Click Bylaws or other constating or governing
documents of Click;

 

 

   

(b)

acquire or agree to acquire by merging or consolidating with, or by purchasing
any equity interest in or a material portion of the assets of, or by any other
manner, any business or any corporation, partnership interest, association or
other business organization or division thereof, or otherwise acquire or agree
to acquire any assets which are material, individually or in the aggregate, to
the business of Click or Roadships, as the case may be, or enter into any joint
venture, strategic partnership or alliance, other than in the ordinary course of
business consistent with past practice;

 

 
13


--------------------------------------------------------------------------------




 

 

(c)

enter into any material partnership arrangements, joint development agreements
or strategic alliances;

 

 

   

(d)

issue, deliver, sell, authorize or propose the issuance, delivery or sale of,
any shares of capital stock or any securities convertible into shares of capital
stock, or subscriptions, rights, warrants or options to acquire any shares of
capital stock, or any securities convertible into shares of capital stock, or
enter into other agreements or commitments of any character obligating it to
issue any such shares or convertible securities;

 

 

   

(e)

declare or pay any dividends on or make any other distributions (whether in
cash, stock or property) in respect of any capital stock or split, combine or
reclassify any capital stock or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for any capital stock;

 

 

   

(f)

waive any stock repurchase rights, accelerate, amend or change the period of
exercisability of options or restricted stock, or re-price options granted under
any employee, consultant or director stock plans or authorize cash payments in
exchange for any options granted under any of such plans;

 

 

   

(g)

repurchase or otherwise acquire, directly or indirectly, any shares of capital
stock except pursuant to rights of repurchase of any such shares under any
employee, consultant or director stock plan;

 

 

   

(h)

adopt or amend any employee benefit or stock purchase or option plan, or enter
into any employment contract, pay any special bonus or special remuneration to
any director or employee, or increase the salaries or wage rates of its officers
or employees other than in the ordinary course of business, consistent with past
practice;

 

 

   

(i)

grant any severance or termination pay to any officer or employee except
payments in amounts consistent with policies and past practices or pursuant to
written agreements outstanding, or policies existing, on the date hereof and as
previously disclosed in writing to the other, or adopt any new severance plan;

 

 

   

(j)

incur any indebtedness for borrowed money (other than ordinary course trade
payables or pursuant to existing credit facilities in the ordinary course of
business) or guarantee any such indebtedness or issue or sell any debt
securities or warrants or rights to acquire debt securities of Roadships or
Click or guarantee any debt securities of others;

 

 

   

(k)

transfer or license to any person or entity or otherwise extend, amend or modify
in any material respect any rights to the Intellectual Property Assets or enter
into grants to future patent rights, other than in the ordinary course of
business;

 

 

   

(l)

sell, lease, license, encumber or otherwise dispose of any properties or assets
which are material, individually or in the aggregate, to the business of Click
or Roadships, as the case may be, except in the ordinary course of business
consistent with past practice;

 

 

   

(m)

pay, discharge or satisfy any claim, liability or obligation (absolute, accrued,
asserted or unasserted, contingent or otherwise), other than the payment,
discharge or satisfaction in the ordinary course of business;

 

 

   

(n)

make any grant of exclusive rights to any third party; or

 

 

   

(o)

agree in writing or otherwise to take any of the actions described in paragraphs
(a) through (n) of this Section 6.6.



 

6.7 Negative Covenants – Click Selling Shareholders. Except as expressly
contemplated by this Agreement or for purposes in furtherance of this Agreement,
between the date of this Agreement and the Closing, no Click Selling Shareholder
shall sell, assign, transfer, mortgage, pledge, hypothecate, or otherwise
dispose of, alienate or in any way encumber or create a security interest in, or
grant any option on any of the Click Exchange Shares or securities convertible
into or exercisable or exchangeable for Click Exchange Shares without the prior
written consent of Roadships.

 

 
14


--------------------------------------------------------------------------------




 

6.8 Negative Covenants - Roadships. Except as expressly contemplated by this
Agreement or for purposes in furtherance of this Agreement, between the date of
this Agreement and the Closing Date, Roadships shall not do any of the following
without the prior written consent of Click:

 

 

(a)

amend the Roadships Certificate of Incorporation, Roadships Bylaws or other
constating or governing documents of Roadships;

 

 

   

(b)

acquire or agree to acquire by merging or consolidating with, or by purchasing
any equity interest in or a material portion of the assets of, or by any other
manner, any business or any corporation, partnership interest, association or
other business organization or division thereof, or otherwise acquire or agree
to acquire any assets which are material, individually or in the aggregate, to
the business of Roadships or Roadships, as the case may be, or enter into any
joint venture, strategic partnership or alliance, other than in the ordinary
course of business consistent with past practice;

 

 

   

(c)

enter into any material partnership arrangements, joint development agreements
or strategic alliances;

 

 

   

(d)

issue, deliver, sell, authorize or propose the issuance, delivery or sale of,
any shares of capital stock or any securities convertible into shares of capital
stock, or subscriptions, rights, warrants or options to acquire any shares of
capital stock, or any securities convertible into shares of capital stock, or
enter into other agreements or commitments of any character obligating it to
issue any such shares or convertible securities, other than Roadships Exchange
Shares pursuant to the terms hereof;

 

 

   

(e)

declare or pay any dividends on or make any other distributions (whether in
cash, stock or property) in respect of any capital stock or split, combine or
reclassify any capital stock or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for any capital stock;

 

 

   

(f)

waive any stock repurchase rights, accelerate, amend or change the period of
exercisability of options or restricted stock, or re-price options granted under
any employee, consultant or director stock plans or authorize cash payments in
exchange for any options granted under any of such plans;

 

 

   

(g)

repurchase or otherwise acquire, directly or indirectly, any shares of capital
stock except pursuant to rights of repurchase of any such shares under any
employee, consultant or director stock plan;

 

 

   

(h)

adopt or amend any employee benefit or stock purchase or option plan, or enter
into any employment contract, pay any special bonus or special remuneration to
any director or employee, or increase the salaries or wage rates of its officers
or employees other than in the ordinary course of business, consistent with past
practice;

 

 

   

(i)

grant any severance or termination pay to any officer or employee except
payments in amounts consistent with policies and past practices or pursuant to
written agreements outstanding, or policies existing, on the date hereof and as
previously disclosed in writing to the other, or adopt any new severance plan;

 

 

   

(j)

incur any indebtedness for borrowed money (other than ordinary course trade
payables or pursuant to existing credit facilities in the ordinary course of
business) or guarantee any such indebtedness or issue or sell any debt
securities or warrants or rights to acquire debt securities of Roadships or
Roadships or guarantee any debt securities of others;

 

 

   

(k)

sell, lease, license, encumber or otherwise dispose of any properties or assets
which are material, individually or in the aggregate, to the business of
Roadships or Roadships, as the case may be, except in the ordinary course of
business consistent with past practice;

 

 

   

(l)

pay, discharge or satisfy any claim, liability or obligation (absolute, accrued,
asserted or unasserted, contingent or otherwise), other than the payment,
discharge or satisfaction in the ordinary course of business;

 

 

   

(m)

make any grant of exclusive rights to any third party; or

 

 

   

(n)

agree in writing or otherwise to take any of the actions described in paragraphs
(a) through (m) of this Section 6.8.

 

6.9 Public Announcements. Neither Roadships nor Click shall release or issue any
reports or statements or make any public announcements relating to this
Agreement or the Share Exchange without the prior written consent of the other
party, except as may be required upon written advice of counsel to comply with
applicable laws or regulatory requirements after consulting with the other party
hereto and seeking their reasonable consent to such announcement.

 

 
15


--------------------------------------------------------------------------------




 

7. CLOSING CONDITIONS

 

7.1 Conditions Precedent to Closing by Click. The obligation of Click and the
Click Selling Shareholders to consummate the Share Exchange is subject to the
satisfaction or written waiver of the conditions set forth below. The Closing of
the Share Exchange will be deemed to mean a waiver of all conditions to
Closing. These conditions precedent are for the benefit of Click and the Click
Selling Shareholders and may be waived by Click and the Click Selling
Shareholders in their discretion.

 

 

(a)

Representations and Warranties. The representations and warranties of Roadships
set forth in this Agreement will be true, correct and complete in all respects
as of the Closing Date, as though made on and as at the Closing Date, and
Roadships will have delivered to Click a certificate substantially in the form
of Schedule 7.1(a) dated as of the Closing Date to the effect that the
representations and warranties made by Roadships in this Agreement are true and
correct (the “Roadships Closing Certificate”).

 

 

   

(b)

Performance. All of the covenants and obligations that Roadships are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
Date must have been performed and complied with in all material respects.

 

 

   

(c)

Exchange Documents. This Agreement, the Roadships Documents and all other
documents necessary or reasonably required to consummate the Share Exchange, all
in form and substance reasonably satisfactory to Click, will be duly executed
and delivered to Click on or prior to the Closing Date.

 

 

   

(d)

Third Party Consents. Click will have received on or prior to the Closing Date
duly executed copies of all third party consents and approvals contemplated by
this Agreement, in form and substance reasonably satisfactory to Click.

 

 

   

(e)

No Material Adverse Change. No Material Adverse Effect on Roadships will have
occurred since the date of this Agreement until the Closing Date.

 

 

   

(f)

No Action. No suit, action, or proceeding will be pending or threatened prior to
or on the Closing Date that would:

 

 

   

(i)

prevent the consummation of the Share Exchange; or

 

 

   

(ii)

cause the Share Exchange to be rescinded following consummation.

 

 

   

(g)

Roadships Officers Resignations. Prior to Closing, all executive officers of
Roadships immediately prior to Closing shall have tendered their resignations in
writing effective on the Closing Date and delivered copies thereof to Roadships
(collectively, the “Resignations”).

 

 

   

(h)

Roadships Officers Appointments. Prior to Closing, the current directors of
Roadships will have adopted resolutions appointing the current executive
officers of Click to the corresponding offices of Roadships with effect on the
Closing Date (collectively, the “Appointments”).

 

 

   

(i)

Outstanding Shares. On the Closing Date, Roadships will have no more than
2,989,933,771 shares of Roadships Common stock issued and outstanding after
giving effect to the Share Exchange, and no other equity securities issued or
outstanding.

 

 

   

(j)

Public Market. On Closing, the shares of Roadships Common Stock will be quoted
on the OTC Pink.

 

 

   

(k)

Due Diligence. On the Closing Date, Click and its solicitors will be reasonably
satisfied with their due diligence investigation of Roadships that is reasonable
and customary in a transaction of a similar nature to the Share Exchange,
including:

 

   

(i)

materials, documents and information in the possession and control of Roadships
which are reasonably germane to the Share Exchange;

   

 

     

(ii)

a physical inspection of the assets of Roadships by Click or its
representatives; and

   

 

     

(iii)

title to the material assets of Roadships.

 

 
16


--------------------------------------------------------------------------------




 

7.2 Conditions Precedent to Closing by Roadships. The obligation of Roadships to
consummate the Share Exchange is subject to the satisfaction or written waiver
of the conditions set forth below. The Closing will be deemed to mean a waiver
of all conditions to Closing. These conditions precedent are for the benefit of
Roadships and may be waived by Roadships in its sole discretion.

 

 

(a)

Representations and Warranties. The representations and warranties of Click and
the Click Selling Shareholders set forth in this Agreement will be true, correct
and complete in all respects as of the Closing Date, as though made on and as at
the Closing Date, and Click will have delivered to Roadships a certificate
substantially in the form of Schedule 7.2(a) dated as of the Closing Date to the
effect that the representations and warranties made by Click in this Agreement
are true and correct (the “Click Closing Certificate”).

 

 

   

(b)

Performance. All of the covenants and obligations that Click and the Click
Selling Shareholders are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing Date must have been performed and complied
with in all material respects.

 

 

   

(c)

Ownership Percentage. Prior to Closing, the Click Selling Shareholders must
deliver to Roadships and Roadships must receive such Certificated Shareholder
Documents and Uncertificated Shareholder Documents as may be necessary for the
Click Selling Shareholders to sell, assign and transfer to Roadships and for
Roadships to receive not less than NINETY PERCENT (90%), in the aggregate, of
all the Click Common Stock at Closing.

 

 

   

(d)

Exchange Documents. This Agreement, the Click Documents and all other documents
necessary or reasonably required to consummate the Share Exchange, all in form
and substance reasonably satisfactory to Roadships, will be duly executed and
delivered to Roadships on or prior to the Closing Date.

 

 

   

(e)

Third Party Consents. Roadships will have received on or prior to the Closing
Date duly executed copies of all third party consents and approvals contemplated
by this Agreement, in form and substance reasonably satisfactory to Roadships.

 

 

   

(f)

No Material Adverse Change. No Material Adverse Effect on Click will have
occurred since the date of this Agreement until the Closing Date.

 

 

   

(g)

No Action. No suit, action, or proceeding will be pending or threatened prior to
or on the Closing Date that would:

 

 

   

(i)

prevent the consummation of the Share Exchange; or

 

 

   

(ii)

cause the Share Exchange to be rescinded following consummation.

 

 

   

(h)

Outstanding Shares. Click will have no more than 14,146,230 shares of Click
Common Stock and no other equity securities issued or outstanding on the Closing
Date.

 

 

   

(i)

Due Diligence. Prior to the Closing Date, Roadships and its solicitors will be
reasonably satisfied with their due diligence investigation of Click, which
investigation shall be reasonable and customary in a transaction of a similar
nature to the Share Exchange, including:

 

   

(i)

materials, documents and information in the possession and control of Click and
the Click Selling Shareholders which are reasonably germane to the Share
Exchange;

   

 

     

(ii)

a physical inspection of the assets of Click by Roadships or its
representatives; and

   

 

     

(iii)

title to the material assets of Click.

 

 
17


--------------------------------------------------------------------------------




 

8. CLOSING

 

8.1 Closing. The Closing shall take place on the Closing Date at the offices of
Roadships or at such other location as may be agreed to by the parties.

 

8.2 Closing Deliveries of Click. At Closing, Click will deliver or cause to be
delivered the following, fully executed and in a form and substance reasonably
satisfactory to Roadships:

 

 

(a)

copies of all resolutions and consent actions adopted by or on behalf of the
board of directors of Click evidencing approval of this Agreement and the Share
Exchange;

 

 

   

(b)

the Click Shareholder List;

 

 

   

(c)

the Click Incumbency Certificate;

 

 

   

(d)

the Click Closing Certificate; and

 

 

   

(e)

the Click Documents and such further and other documents as may be necessary or
reasonably required to consummate and give effect to the Share Exchange.

 

8.3 Closing Deliveries of Click Selling Shareholders. At Closing, each of the
Click Selling Shareholders will deliver or cause to be delivered the following,
fully executed and in a form and substance reasonably satisfactory to Roadships:

 

 

(a)

Certificated Shareholder Documents and Uncertificated Shareholder Documents as
required by Section 2.5(a) and Section 2.5(b); and

 

 

   

(b)

such further and other documents as may be necessary or reasonably required by
Roadships under Section 2.9 or otherwise to consummate and give effect to the
Share Exchange.

 

8.4 Closing Deliveries of Roadships. At Closing, Roadships will deliver or cause
to be delivered the following, fully executed and in a form and substance
reasonably satisfactory to Click:

 

 

(a)

copies of all resolutions and consent actions adopted by or on behalf of the
board of directors of Roadships evidencing approval of this Agreement and the
Share Exchange;

 

 

   

(b)

the Roadships Subsidiaries;

 

 

   

(c)

the Resignations;

 

 

   

(d)

the Appointments;

 

 

   

(e)

the Roadships Incumbency Certificate;

 

 

   

(f)

the Roadships Closing Certificate; and

 

 

   

(g)

the Roadships Documents and such further and other documents as may be necessary
or reasonably required to consummate and give effect to the Share Exchange.

 

 
18


--------------------------------------------------------------------------------




 

9. TERMINATION

 

9.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date by:

 

 

(a)

mutual agreement of Roadships and Click;

 

 

   

(b)

Roadships, if there has been a material breach by Click or any of the Click
Selling Shareholders of any material representation, warranty, covenant or
agreement set forth in this Agreement on the part of Click or the Click Selling
Shareholders that is not cured, to the reasonable satisfaction of Roadships,
within ten business days after notice of such breach is given by Roadships
(except that no cure period will be provided for a breach by Click or the Click
Selling Shareholders that by its nature cannot be cured);

 

 

   

(c)

Click, if there has been a material breach by Roadships of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Roadships that is not cured by the breaching party, to the
reasonable satisfaction of Click, within ten business days after notice of such
breach is given by Click (except that no cure period will be provided for a
breach by Roadships that by its nature cannot be cured);

 

 

   

(d)

Roadships or Click, if the Share Exchange has not been consummated within a
period of 30 days from the date of this Agreement; or

 

 

   

(e)

Roadships or Click, if any permanent injunction or other order of a governmental
entity of competent authority preventing the consummation of the Share Exchange
has become final and non-appealable.

 

9.2 Effect of Termination. If this Agreement is terminated in accordance with
Section 9.1, this Agreement will be of no further force or effect, provided,
however, that no termination of this Agreement will relieve any party of
liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.

 

10. INDEMNIFICATION, REMEDIES, SURVIVAL

 

10.1 Certain Definitions. For the purposes of this Article 10 the terms “Loss”
and “Losses” mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, Liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by Roadships or Click
including damages for lost profits or lost business opportunities.

 

10.2 Click Indemnity. Click shall indemnify, defend, and hold harmless, to the
full extent of the law, Roadships and its shareholders from, against, and in
respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by Roadships and its shareholders by reason of, resulting from, based
upon or arising out of:

 

 

(a)

the breach by Click of any representation or warranty of Click contained in or
made pursuant to this Agreement, any of the Click Documents or any certificate
or other instrument delivered pursuant to this Agreement; or

 

 

   

(b)

the breach or partial breach by Click of any covenant or agreement of Click made
in or pursuant to this Agreement, any of the Click Documents or any certificate
or other instrument delivered pursuant to this Agreement.

 

10.3 Click Selling Shareholders Indemnity. Each Click Selling Shareholder shall
indemnify, defend, and hold harmless, to the full extent of the law, Roadships
and its shareholders from, against, and in respect of any and all Losses
asserted against, relating to, imposed upon, or incurred by Roadships and its
shareholders by reason of, resulting from, based upon or arising out of:

 

 

(a)

the breach by the Click Selling Shareholder of any representation or warranty of
the Click Selling Shareholder contained in or made pursuant to this Agreement or
any certificate or other instrument delivered pursuant to this Agreement; or

 

 

   

(b)

the breach or partial breach by the Click Selling Shareholder of any covenant or
agreement of the Click Selling Shareholder made in or pursuant to this Agreement
or any certificate or other instrument delivered pursuant to this Agreement.

 

 
19


--------------------------------------------------------------------------------




 

10.4 Roadships Indemnity. Roadships will indemnify, defend, and hold harmless,
to the full extent of the law, Click and the Click Selling Shareholders from,
against, for, and in respect of any and all Losses asserted against, relating
to, imposed upon, or incurred by Click and the Click Selling Shareholders by
reason of, resulting from, based upon or arising out of:

 

 

(a)

the breach by Roadships of any representation or warranty of Roadships contained
in or made pursuant to this Agreement, any of the Roadships Documents or any
certificate or other instrument delivered pursuant to this Agreement; or

 

 

   

(b)

the breach or partial breach by Roadships of any covenant or agreement of
Roadships made in or pursuant to this Agreement, any of the Roadships Documents
or any certificate or other instrument delivered pursuant to this Agreement.

 

11.  MISCELLANEOUS PROVISIONS

 

11.1 Effectiveness of Representations; Survival. Each party is entitled to rely
on the representations, warranties and agreements of each of the other parties
and all such representation, warranties and agreement will be effective
regardless of any investigation that any party has undertaken or failed to
undertake. Unless otherwise stated in this Agreement, and except for instances
of fraud, the representations, warranties and agreements will survive the
Closing and continue in full force and effect until one (1) year after the
Closing Date.

 

11.2 Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may not be amended, modified or supplemented without the
written consent of each of the parties. Any of the parties may, by written
notice to the others, (i) waive any of the conditions to such party’s
obligations hereunder or extend the time for the performance of any of the
obligations or actions of any other party, (ii) waive any inaccuracies in the
representations of the other contained in this Agreement or in any documents
delivered pursuant to this Agreement, (iii) waive compliance with any of the
covenants of any other party contained in this Agreement and (iv) waive or
modify performance of any of the obligations of any other party. No action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action or compliance with any representation, warranty, condition or
agreement contained herein. Waiver of the breach of any one or more provisions
of this Agreement shall not be deemed or construed to be a waiver of other
breaches or subsequent breaches of the same provisions.

 

11.3 Notices. All notices, demands, requests and other communications required
or otherwise given under this Agreement shall be in writing and shall be deemed
to have been duly given if: (i) delivered by hand against written receipt
therefor, (ii) forwarded by a third party company or governmental entity
providing delivery services in the ordinary course of business which guarantees
delivery the following business day, (iii) mailed by registered or certified
mail, return receipt requested, postage prepaid, or (iv) transmitted by
electronic mail transmission , in full, by the other party no later than 5:00
pm, local time, on the date of transmission, addressed as follows:

 

If to Roadships, to:

 

Roadships Holdings, Inc. 134 Vintage Park Blvd., Suite A-183Houston TX
77070Attention: Micheal Nugent, Presidente-mail: mnugent@roadships.us

 

If to Click, to:

 

Click Evidence Inc.12419 North Echo Valley DriveOro Valley,
AZ 85755Attention: Dr. Jon N. Leonard, Presidente-mail: jon@klickzie.com

 

or, at such other address as such party may furnish to each of the other parties
hereto in accordance with this Section 11.3. Each such notice, demand, request
or other communication shall be deemed given (i) on the date of such delivery by
hand, (ii) on the first business day following the date of such delivery to the
overnight delivery service or by electronic mail transmission, or (iii) three
business days following such mailing.

 

 
20


--------------------------------------------------------------------------------




 

11.4 Execution of Agreement; Counterparts; Electronic Signatures.

 

 

(a)

This Agreement may be executed in several counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same
instrument, and shall become effective when counterparts have been signed by
each of the parties and delivered to each of the other parties.

 

 

   

(b)

The exchange of copies of this Agreement and of signature pages by facsimile
transmission (whether directly from one facsimile device to another by means of
a dial-up connection or whether mediated by the worldwide web), by electronic
mail in “portable document format” (“.pdf”) form, or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, or by combination of such means, shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
electronic mail shall be deemed to be their original signatures for all
purposes.

 

11.5 Entire Agreement. This Agreement and the documents and instruments and
other agreements among the parties hereto as contemplated by or referred to
herein, including the information set forth in the Schedules represents the
entire agreement and understanding of the parties with reference to the
transactions set forth herein and no representations or warranties have been
made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.

 

11.6 Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

 

11.7 Remedies. Except as otherwise provided herein, any and all remedies herein
expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.

 

11.8 Governing Law; Jurisdiction; Service of Process. This Agreement shall be
governed by and construed in accordance with the laws of the State of Arizona,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof. Each of the parties irrevocably agrees that the
other party may enforce any claim arising under this Agreement and will
irrevocably agree with respect to any claim arising from the transaction
contemplated hereby in the courts of the State of Arizona or United States
District Court for the District of Arizona, as the party bringing the claim may
so choose. For the purpose of any action, suit, or proceeding initiated in such
courts with respect to any such claim, each of the parties irrevocably submits
to the jurisdiction of such courts. Each of the parties shall waive, to the
fullest extent allowed by law, any objection which it may now or hereafter have
to venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding in such court has been
brought in an inconvenient forum.

 

11.9 Rules of Construction. The parties waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.

 

11.10 Assignment. No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties.

 

 
21


--------------------------------------------------------------------------------




 

[THE REMAINDER OF THIS PAGE IS BLANK]

 

 

 

 

 

 

 

 

 

 

 
22


--------------------------------------------------------------------------------




 

11.11 Enurement. This Agreement shall be binding upon and enure to the benefit
of the parties, their respective heirs, executors, administrators and other
legal representatives and, to the extent permitted hereunder, their respective
successors and permitted assigns.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by
themselves or their duly authorized respective officers, all as of the date
first written above.

 

 



  ROADSHIPS HOLDINGS, INC.           Per: /s/ Micheal Nugent       Micheal
Nugent       President     CLICK EVIDENCE, INC.   Per: /s/ Jon N. Leonard Jon N.
Leonard President   /s/ Jon N. Leonard JON N. LEONARD   /s/ Matthew W. Staker  
MATTHEW W. STAKER           

CALIFORNIA MOLECULAR ELECTRONICS CORP.

           Per: /s/ Jon N. Leonard Jon N Leonard Authorized Signatory           
         ALFREDO ROMERO                  GABRIELA ROMERO              JERRY
DAVIS

 

 
23


--------------------------------------------------------------------------------




 



        HARVEY LABUS             MICHAEL P. HOPPE            DONALD R. SNELL,
trustee for and on behalf of
Donald R. Snell Revocable Trust            JUDITH K. LORITZ             DAVID R.
LORITZ             GARY J. BLUTH            PAT G. BLUTH,               RICHARD
L. MORGAN            ROBERT P. GILLE         JOEL C. SERCEL               JOHN
S. BRELL

 

 
24


--------------------------------------------------------------------------------




 

       MARCY R. BRELL              JOHN ALEX DAVIS           LUKE STEWART





 

 
25


--------------------------------------------------------------------------------




 

SCHEDULE 2.5(B)

TO THE SHARE EXCHANGE AGREEMENT

AMONG ROADSHIPS HOLDINGS, INC, CLICK EVIDENCE INC. AND THE SELLING SHAREHOLDERS

AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

FORM OF UNCERTIFICATED SHARE TRANSFER INSTRUCTIONS

 

UNCERTIFICATED SHARE TRANSFER INSTRUCTIONS

 

CLICK EVIDENCE INC.

COMPANY NAME (SECURITIES NAME)

 

COMMON STOCK

CLASS OF STOCK

 

FOR THE VALUE RECEIVED, THE UNDERSIGNED DOES (DO) HEREBY SELL, ASSIGN AND
TRANSFER UNTO:

 

Name & Address of New Holder(s)

 

U.S. TaxIdentification
Number
(if any)

 

Number of Shares to be Transferred

     

Roadships Holdings, Inc.

134 Vintage Park Blvd., Suite A-183

Houston TX 77070

 

20-5034780

 

 

 

THE BELOW SHARES OF UNCERTIFICATED STOCK AND DOES (DO) HEREBY IRREVOCABLY
CONSTITUTE AND APPOINT THE FOLLOWING ATTORNEY (IF APPLICABLE) TO TRANSFER THE
SAID STOCK ON THE BOOKS OF CLICK EVIDENCE INC. WITH FULL POWER OF SUBSTITUION IN
THE PREMISES.

 

ATTORNEY (IF APPLICABLE):

 

 

 

 

 

 TOTAL SHARES PRESENTED FOR TRANSFER:

 

COMMON SHARES.

 

NOTICE TO CLICK EVIDENCE INC. – THE SIGNATURE OF THE HOLDER TO THIS ASSIGNMENT
MUST CORRESPOND WITH THE NAME OF THE OWNER OF RECORD OF THE ABOVE LISTED SHARES
ON THE BOOKS OF CLICK EVIDENCE INC. IN EVERY PARTICULAR WITHOUT ALTERATION OR
ANY CHANGE WHATSOEVER.

 

X

 

 

SIGNATURE OF HOLDER

 

HOLDER’S NAME PRINTED

 

 

 

 

 

X

DATE

 

SIGNATURE GUARANTEE

 

 

 

 

PLEASE NOTE – ALL TRANSFERS OF STOCK OWNERSHIP REQUIRE A SIGNATURE GUARANTEE.

 

 
26


--------------------------------------------------------------------------------




 

SCHEDULE 2.8

TO THE SHARE EXCHANGE AGREEMENT AMONG ROADSHIPS HOLDINGS, INC, CLICK EVIDENCE
INC.

AND THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE EXCHANGE AGREEMENT (THE
“AGREEMENT”)

 

FORM OF CLICK SHAREHOLDER LIST

 

Except where the context requires otherwise, all italicized terms used in this
Schedule 2.8 have the meanings ascribed to them in the Agreement.

 

Full Legal NameofClick Selling Shareholder

Residential Address

U.S. Tax Identification Number (if any)

Share Certificate Number(s)(write “uncertificated”for uncertificatedClick
Exchange Shares)

Total Number of Click Exchange Shares Beneficially Owned Before Closing

Total Number of Click Exchange Shares Beneficially Owned After Closing

                                                                               
                                                                               
                                                                   

Total Click Exchange Shares:

   

 

I, Jon N. Leonard, President of Click Evidence Inc., an Arizona corporation,
signing in such capacity and not in my personal capacity, hereby certify that
the foregoing list of Click Selling Shareholders is provided in compliance with
the requirements of Section 2.8 and is true, accurate and complete in all
respects.

 

Dated this ___ day of ______________, 2015.

 

 

 

 

Jon N. Leonard

 

 
27


--------------------------------------------------------------------------------




 

SCHEDULE 3.4

TO THE SHARE EXCHANGE AGREEMENT

AMONG ROADSHIPS HOLDINGS, INC, CLICK EVIDENCE INC. AND THE SELLING SHAREHOLDERS

AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

CLICK CERTIFICATE OF INCUMBENCY

 

I, Jon N. Leonard, President of Click Evidence Inc., an Arizona corporation,
signing in such capacity and not in my personal capacity, hereby certify that:

 

(1)

The persons named below have been duly appointed as executive officers of Click,
holding the respective offices set opposite their names below:

       

Name

 

Office(s) Held

       

Jon N. Leonard

 

President Secretary

       

Matthew W. Staker

 

Vice-President

     

(2)

The persons named below have been duly elected or appointed as directors of
Click:

       

Jon N. Leonard

 

         

Matthew W. Staker

 

          Dated this 23rd day of April, 2015. /s/ Jon N. Leonard Jon N. Leonard

 

 
28


--------------------------------------------------------------------------------




 

SCHEDULE 5.2

TO THE SHARE EXCHANGE AGREEMENT

AMONG ROADSHIPS HOLDINGS, INC, CLICK EVIDENCE INC. AND THE SELLING SHAREHOLDERS

AS SET OUT IN THE SHARE EXCHANGE AGREEMENT (THE “AGREEMENT”)

 

Roadships Subsidiaries

 

The subsidiaries of Roadships as at the date of the Agreement are as follows:

 

Name

Jurisdiction of Incorporation

Date of Incorporation

     

Polybia Studios Pty Ltd.

Australia

February 17, 2009

     

Roadships Freight Pty Ltd.

Australia

June 18, 2009

                 

 

 
29


--------------------------------------------------------------------------------




 

SCHEDULE 5.5

TO THE SHARE EXCHANGE AGREEMENT

AMONG ROADSHIPS HOLDINGS, INC, CLICK EVIDENCE INC. AND THE SELLING SHAREHOLDERS

AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

ROADSHIPS CERTIFICATE OF INCUMBENCY

 

I, Micheal Nugent, President of Roadships Holdings, Inc., a Delaware
Corporation, signing in such capacity and not in my personal capacity, hereby
certify that:

 

(1)

The persons named below have been duly appointed as executive officers of
Roadships, holding the respective offices set opposite their names below:

       

Name

 

Office(s) Held

       

Micheal Nugent

 

PresidentChief Executive OfficerTreasurer

       

Robert McClelland

 

SecretaryVice-President

     

(2)

The persons named below have been duly elected or appointed as directors of
Roadships:

       

Micheal Nugent

 

         

Robert McClelland

 

         

Patrick Greene

 

          Dated this 23rd day of April, 2015. /s/ Micheal Nugent Micheal Nugent

 

 
30


--------------------------------------------------------------------------------




 

SCHEDULE 7.1(A)

TO THE SHARE EXCHANGE AGREEMENT

AMONG ROADSHIPS HOLDINGS, INC, CLICK EVIDENCE INC. AND THE SELLING SHAREHOLDERS

AS SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

ROADSHIPS CLOSING CERTIFICATE

 

THIS CLOSING CERTIFICATE (this “Certificate”) is given by Roadships Holdings,
Inc., a Delaware corporation (“Roadships”) for the benefit of Click Evidence
Inc., an Arizona corporation (“Click”), pursuant to that certain Share Exchange
Agreement, dated the ___ day of _________, 2015 (the “Agreement”), between
Click, Roadships and the Selling Shareholders set out in the Agreement. In this
Certificate, each capitalized term used, but not defined, shall have the meaning
set forth in the Agreement.

 

Roadships hereby states and certifies to Roadships that:

 

1. The representations and warranties made by Roadships in the Agreement are
true and correct in all material respects as of the date of this Certificate
(unless made as of a specific date other than the Closing Date, in which case
such representations and warranties are true and correct in all material
respects as of such other specific date as provided in the Agreement).

 

2. Roadships has performed its covenants and obligations under the Agreement in
all material respects as of the date of this Certificate.

 

IN WITNESS WHEREOF, Click has caused this Certificate to be executed and
delivered in its name by a duly authorized officer or representative as of the
___ day of ___________, 2015.

 

 

 

ROADSHIPS HOLDINGS, INC.
a Delaware corporation

          By: /s/ Micheal Nugent       Micheal Nugent       President  

 

 
31


--------------------------------------------------------------------------------




  

SCHEDULE 7.2(A)

TO THE SHARE EXCHANGE AGREEMENT

AMONG ROADSHIPS HOLDINGS, INC, CLICK EVIDENCE INC. AND THE SELLING SHAREHOLDERS

AS SET OUT IN THE SHARE EXCHANGE AGREEMENT (THE “AGREEMENT”)

 

CLICK CLOSING CERTIFICATE

 

THIS CLOSING CERTIFICATE (this “Certificate”) is given by Click Evidence Inc.,
an Arizona corporation (“Click”), for the benefit of Roadships Holdings, Inc., a
Delaware corporation (“Roadships”), pursuant to that certain Share Exchange
Agreement, dated the ___ day of _________, 2015 (the “Agreement”), between
Click, Roadships and the Selling Shareholders set out in the Agreement. In this
Certificate, each capitalized term used, but not defined, shall have the meaning
set forth in the Agreement.

 

Click hereby states and certifies to Roadships that:

 

1. The representations and warranties made by Click in the Agreement are true
and correct in all material respects as of the date of this Certificate (unless
made as of a specific date other than the Closing Date, in which case such
representations and warranties are true and correct in all material respects as
of such other specific date as provided in the Agreement).

 

2. Click has performed its covenants and obligations under the Agreement in all
material respects as of the date of this Certificate.

 

IN WITNESS WHEREOF, Click has caused this Certificate to be executed and
delivered in its name by a duly authorized officer or representative as of the
___ day of ___________, 2015.

 

 

  CLICK EVIDENCE INC.
an Arizona corporation           By: /s/ Jon N. Leonard       Jon N. Leonard    
  President  

 

 

32

--------------------------------------------------------------------------------

 